Cook, J.
(dissenting). After a careful and repeated examination of all the testimony in this case, I am convinced that it does not warrant a conviction of a higher crime xthan manslaughter.
The state introduced only one witness, Eddie Whidden, a brother of the deceased. This witness testified that the defendant and one John Clinton became involved in some sort of a difficulty in a room where a dance was in progress; that the deceased interfered in this difficulty, taking sides with Clinton; that the defendant and deceased then engaged in a fist fight, several licks being passed; that deceased knocked the defendant out of the house through a door; that defendant immediately came back into the room, and the fight between the defendant and deceased' continued; that as the fight progressed they came into or near a door which'led into an adjoining room; that at this point in the-fight he saw defendant with a pistol, but did not know where he got it; that deceased then had hold of defendant about the collar, and while in that position defendant fired two shots, one of them entering the stomach of the deceased.
There were several eyewitnesses introduced by the defendant, from whose testimony it appears that John Clinton became enraged because some of the women present refused to dance with him; that he pulled his knife, and with a vile oath threatened to kill any one who attempted to dance; that defendant came to Clinton, and in a peaceable manner asked him not to cause a disturbance, and took Clinton by the arm and tried to get him to leave the room; that Eddie Whidden, the state’s witness, and Clinton’s brother-in-law, came up and ordered defendant to turn Clinton loose; that the deceased then interfered, and defendant and deceased engaged in a.fight; that deceased *824knocked defendant through a door into the yard; that defendant came hack into the room, and the fight proceeded between defendant on one side and Clinton and the two Whiddens on the other; that several tried to separate them, and did so momentarily, but the fight was almost, immediately renewed, Clinton and Eddie Whidden having knives in their hands; thát all three of these parties had hold of defendant, and, as they reached a door leading into an adjoining room, the defendant reached and secured a pistol out of the pocket of his coat, which was hanging by the door; that he immediately fired two shots, and that at the time he fired his three antagonists had hold of him, the deceased having him by the throat and the other two cutting at him with knives.
The evidence fails to show that there had been any previous difficulty or ill feeling between the participants in this' fight, but it shows without conflict that when John Clinton became boisterous the defendant undertook to act as peacemaker. He was then in his shirt sleeves, and unarmed, and when the deceased interfered the fight began, and I think it is clear from all the evidence that a free-for-all fight then ensued, which continued, with only a momentary interruption, until the fatal shot was fired. I do not think there is any evidence in this record from which malice or deliberation may be inferred, but, giving the evidence the most favorable construction for the state, I am of the opinion that it shows that the killing was done in the heat of passion, and therefore amounted to no more than manslaughter. For this reason I am of the opinion that the judgment of the court below should be reversed, and the cause remanded.
Ethridge, J., concurs in these views.